        Case 1:09-cr-00699-PAC Document 267 Filed 09/16/21 Page 1 of 1




                                      September 15, 2021
Via ECF
Honorable Paul A. Crotty
United States District Judge
Southern District of New York
New York, New York 10007                                    9/16/2021
                                                            A VOSR conference will be held on
       RE:    USA vs John Brown                             October 21, 2021 at 11:45 AM. SO
              VOSR                                          ORDERED.
              09-cr-699-PAC

Dear Judge Crotty:

       Your honor has scheduled a VOSR hearing for John Brown on Thursday, September 16th,
2021. I am respectfully requesting that the hearing be adjourned since Mr. Brown has not yet
resolved his pending charges in New York State Court in the Bronx. He is currently detained on
this VOSR in the Essex County Jail in Newark, New Jersey.

        After consultation with AUSA Micah Fergenson we are jointly proposing that this matter
be carried to one of the following dates: October 21, October 28 or October 29, 2021. I have a
preference for October 29, 2021.

       Your Honor’s consideration of this request is greatly appeciated.

                                     Respectfully yours,

                                     /s/Thomas Ambrosio
                                     Thomas Ambrosio

cc:    Micah Fergenson, AUSA




_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
